                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                            New York, NY 10007


                                                     June 30, 2021


BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Victoria Guadalupe v. Comm’r of Soc. Sec.
                                  20 Civ. 4522 (GBD) (RWL)
Dear Judge Lehrburger:

         Pursuant to the schedule in the above-referenced Social Security case, the defendant’s
brief is due July 2, 2021. We write respectfully to request, with the consent of plaintiff’s
counsel, that the time to file the defendant’s brief be adjourned for two weeks, until July 16,
2021. The reason for this request is to allow sufficient time for preparation of the defendant’s
papers in light of multiple deadlines in Social Security cases on the docket of the undersigned in
the next two weeks. No prior adjournment of the time to file the defendant’s brief has been
requested in this case. We appreciate the Court’s consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             United States Attorney


                                      By:            s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Daniel Berger, Esq.



                                                           
